OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN
SRO”~R     SELLERS
A17DR~~~    GENERAL




                                                    And   rOhtOa      natters.

                                                 n, whioh is       as follows:




         Amed Por co




         Uill man that a mmber of the &rmI T.‘orcos, discharged         before
         ooasntim     of hostilities,   is still  entitled  to pay his delin-
         quent tax,es, free of penalties      and interest,  any tim before
         ths expiration      of six (6) months from the cessation   of
         hostilities?    .:.                          /



                 .
nOn, A. ,C. Winburn,   page 2.
        I

       a     “Ir   EUOh   iS   not   .tho   C&W3,   in   .What
rust,u isoliureod nmbor of the Arncd Porocs pay No taxes, after
stiohdisoharee, in order to reosive tho benefits of thia BillsV1
                                                                 p0riOd   Of   time




            .As your very oareful search has no,doubt revealed,
there am no adjudiccted oases in the books beariN    upon the
qucetion asked by you. Sen3to Bill130  to this data has not been
Oo55trued by the oourts.                         ;:,

              It is our opinion, rather&d. from the context or bhe
lot,itself, that Senate Bill 1301 Soas meah, anong other thiws,
that, a nelnber of the .?meA ]ForcOB, nanea in tho Bill, who is
discharged bofore oessntion of hostilities, is entitled to poy
hia dolinquoot taxes 3ocruing subcoquent to his ontry into such
aorvice, .frec of penalties and intorost , at any tiue bcforo tho
Oxplration of six mnths    from the cessation 0,” hostilities,

              By tho expression *delinquent taxe5", ae used in hhe
proceding paragraph, we have reforenoe to tho5e delinquent taxes
3;ntloned in 3emte Xl1 130; to wit, l’...e,. on Stats and County
sd vaJ.orem taxeo on property listed on the tax rolls of any couuty
In the mm    of any nuch aeabero of tha Armd Forces or their aux-
llinries, or of tho Amob Porocs Soserve of t!ieir auxiliaries,
prior to the tine they joined buch Arnod i;'orcooor suoh auxiliaries;
I.,.......,,. 11

              or OOWSG, aftor a nerJber of the Armecl Forcen, eta.,
lo disohsrgefi, he or ahe is, upon and subaequant to said dioohairge,
no loa~or a nenber of the scid hrcied l;'orcesor auxiliaries,  and
oay tunes which my   aocruo upon hi5 or hor property, and beoorm
Winpucnt,    so aoome and so becom delinquent agai.mt the
P;oPcrty of 3 private citizen, who is, not ombmco&    within the term
of 5nid Semte   Bill 130,

             Ze enclose oopies of the httorhey Cmeral’s  opinions
        O-4463, O-5566, O-5651 and O-6067,
!iu.;bers                                  whioh MS hope will be
Of som help to you in the oolution of your prablens.

             tiuotinz     that this amwors           your qwstion,         we are,